

Exhibit 10.4


Severance Agreement


To provide you with a greater sense of security, Illinois Tool Works Inc. ("ITW"
or the "Company) is offering you this Severance Agreement in the event the
Industrial Packaging Segment (the "Business") separates from the rest of ITW
(any such separation from ITW is referred to in this Severance Agreement as the
"Transaction") and if you are terminated within twenty-four (24) months after
the close date of the Transaction (including continued employment with its
successor in interest in the Business, if any), subject to the terms and
conditions described below. Any severance benefits contained herein are
contingent upon the execution of a signed release on behalf of the Employee in a
form as determined by the Company.


Severance Benefit


A. Eligibility for Severance Benefits. You will be eligible for severance
benefits on the terms and conditions set forth below if any of the following
conditions is met:
1)
You are terminated without cause or resign for Good Reason prior to a
Transaction but after an executed letter of intent; or

2)
There is a Transaction, and within 24 months of such Transaction, you are
subsequently terminated without Cause or you resign for Good Reason.



B. Amount and Form of Severance Benefits. Your severance benefit will be a lump
sum cash payment equa1 to two times the sum of your annual base salary plus your
target annual bonus (e.g. 80% achievement of your P&O Bonus opportunity) at the
rate in effect the date of your separation from ITW, less all taxes or other
applicable deductions that are normally deducted or in accordance with
applicable legal requirements; provided that any reduction in base pay
triggering the right to resign for Good Reason will not be taken into account
when determining base pay hereunder. You shall also receive any annual bonus
from the previously completed year that has not yet been paid at the time of
your termination and full vesting of any outstanding grant under the ITW
Long-term Incentive Plan provided, however, that the amount of any such cash
payments shall be reduced by an amount equal to the aggregate amount of any
other cash payments in the nature of severance payments paid or payable by the
Company or any other Employer or any Subsidiary pursuant to any agreement,
policy, program, arrangement or requirement of statutory or common law (other
than this Policy or cash payments received in lieu of stock incentives):


C. Impact on Other Severance Benefits. This severance benefit will be reduced by
the value of any other severance, separation or other termination benefit from
the Business or its ultimate parent corporation or any affiliate thereof under
any plan or program.


D. Termination of your Employment. You will not be entitled to any severance
benefit if (1) you voluntarily terminate your employment without “Good Reason,”
(2) you die, or (3) your employment is terminated for "Cause". For purposes of
this Severance Agreement, “Good Reason” means (i) a material reduction of more
than 20% in aggregate in your salary and/or bonus opportunity, (ii) a material
adverse change in your role, duties or responsibilities, (iii) reassignment to a
work location more than 30 miles from your current principal place of
employment, (iv) not being offered continued employment with any successor in
interest to the Business, (v) declining continued employment with any successor
in interest to the Business because the proposed terms of employment would
trigger “Good Reason,” or (vi) any other material breach of this Severance
Agreement or the Retention and Severance Award. For purposes of this Severance
Agreement, "Cause" means (i) your commission of an act of dishonesty, fraud,
misrepresentation,




--------------------------------------------------------------------------------



embezzlement or actua1/attempted intentional physical violence or other
offensive contact against ITW, the Business, any successor in interest to the
Business, or any of their respective employees, clients, or suppliers; (ii) your
material breach of any of your obligations under this Severance Agreement, or
any other agreement between you and ITW, the Business or any successor in
interest to the Business; (iii) a material violation of the written policies of
ITW, the Business or any successor in interest to the Business which is likely
to cause ITW, the Business or a successor to suffer economic or reputational
injury; (iv) your willful refusal to perform your essential duties for ITW or
the Business or any successor in interest to the Business, or to follow the
lawful written directions of ITW, the Business or any successor in interest to
the Business; (v) your conviction of, or plea of no contest to, any felony or
any crime involving moral turpitude; (vi) any willful act or reckless omission
by you which is, or is reasonably likely to be, injurious to the financial
condition or business reputation of ITW, the Business, any successor in interest
to the Business, or any of their respective employees, clients, or suppliers;
(viii) your inability, as a result of alcohol or drug use, to perform the
essential duties and/or responsibilities of your position. Notwithstanding the
foregoing, no act omission which is curable shall constitute grounds for
“Cause,” unless you have receive detailed written notice of the alleged act or
omission and failed to cure within ten (10) business days.


E. Expiration. This Severance Agreement and any benefits and entitlements set
forth herein shall automatically expire, be null and void and of no further
value on the date that is twenty-four (24) months following any Transaction that
is consummated.


Confidentiality


You agree to keep the existence of this Severance Agreement and the terms and
conditions of this Severance Agreement confidential. You may, however, divulge
the terms of this Severance Agreement to members of your immediate family, and
legal, tax or financial advisors, provided you ensure their compliance with this
confidentiality provision. Any breach of this confidentiality provision by you
or anyone connected to you will cause you to forfeit any and all payments under
this Severance Agreement.


Other Important Information


A. Assignability. You may not assign or transfer this Severance Agreement or any
payments or benefits under this Severance agreement to anyone. You understand
and agree that the Company may assign or transfer its obligations, rights and
interests in this Severance Agreement to a successor in interest to all, or a
portion, of the Business.


B. No Right to Continued Employment. Nothing in this Severance Agreement
constitutes an offer to you of any fixed period of employment up to the closing
date of the Transaction, the Transaction closing date or thereafter. This
Severance Agreement does not limit in any way the right of the Business to
change your compensation or other benefits or to terminate your employment or
other service in compliance with your current terms of employment and/or under
applicable law; provided any payment due under the terms of this Severance
Agreement has been satisfied.


C. Counterparts. This Severance Agreement may be executed in separate
counterparts, each such counterpart being deemed to be an original instrument,
and all such counterparts will together constitute the same agreement.


D. Governing Law. This Severance Agreement and all actions taken under this
Severance Agreement will be governed by, and construed in accordance with, the
laws of the State of Illinois




--------------------------------------------------------------------------------



without regard to the conflict of law principles thereof This Severance
Agreement may be modified, if needed, in order to be compliant by applicable law
and regulations.


Please acknowledge your agreement with the terms of this Severance Agreement by
signing and returning all pages of this Severance Agreement not later than seven
(7) calendar days from the date set forth above (or such later date as may be
required by local law).


We believe that you are, and continue to be, a key player in the success of the
Business and hope this arrangement provides you with a greater sense of security
and motivation to continue to drive its growth and performance.




Regards,
ILLINOIS TOOL WORKS INC.










By: /s/ E. Scott Santi                    5/1/13                
E. Scott Santi                    Date
President and Chief Executive Officer        
    


I accept the terms and conditions of this Severance Agreement:






/s/ Craig Hindman                    4/30/13                
Craig Hindman                    Date
Executive Vice President


